DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/22, which primarily state the applicant’s intent to advance prosecution by amending claims, have been fully considered; the examiner has modified the rejection in view of 35 USC 103 in view of the applicant’s amendments. Rejections in view of 35 USC 101 are largely maintained.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,5-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-20 are directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing. 
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). The 2019 revised § 101 guidance makes clear that the “mental process” category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing technology (see Footnotes 14 and 15 of the 2019 Revised Patent Subject Matter Eligibility Guidance). 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is essentially a computer-implemented automation of the standard medical diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are:
-	A computer processor
-	A remote monitoring device
-	A care management server
-	A mobile device
-	A remote device
-	A server
In the previous Office Action, the Examiner took official notice of facts with regard to Claims 1-20, specifically that items listed above were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Applicant's reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner's assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate.”).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-5, 8-20, 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160022164 A1 to Brockway et al, henceforth Brockway, in further view of Wen et al (Wen et al, Real-time ECG telemonitoring system design with mobile phone platform, Measurement, Volume 41, Issue 4, 2008, Pages 463-470, ISSN 0263-2241, https://doi.org/10.1016/j.measurement.2006.12.006.see attached NPL).
Regarding claim 1, Brockway teaches comprising: 
receiving biometric data measured by at least one remote monitoring device (see 1801, [0174-0175]), the biometric data comprising electrocardiogram (ECG) data relating to a patient and an initial classification of a cardiac event, 
determining, using a server (see “non-transitory computer-readable medium having instructions stored thereupon that, when executed by a computer-type processor, carry out the respective steps discussed herein,” [0082]; also see [0050]; [0212] discloses that computing processes “may be stored on or provided via a variety of…storage media…or application services over a network”; [0175] further discloses wireless transmission of data “to a data review system via telecom or data network…[for example] to verify the presence of an arrhythmia”)), that the ECG data includes a plurality of critical rhythms; 
identifying one of the plurality of critical rhythms as an onset event (“identifying onset and offset of an event…for example…an arrhythmic event” [0058]); and 
modifying at the server the initial classification of the cardiac event ([0175] states modifying the classification of the event, for example “presence of arrhythmia…information that is then packaged” as a metadata report sent to clinicians) and 
modifying the ECG data (“subcomponents associated with higher frequencies are removed…and then added back” [0198], Fig. 20c), using the server (“transmission of data “to a data review system via telecom or data network…[for example] to verify the presence of an arrhythmia” [0175]) 
wherein the modified ECG data facilitates treatment of the patient related to the identified onset event (“pacemakers…and defibrillators” [0108]). 
Although the cited embodiment of Brockway does not disclose generating metadata and modifying an ECG strip precisely as claimed, another embodiment of Brockway discloses generating metadata for the ECG data (“time-spectral distribution of subcomponents [of input ECG signal]” [0199]) and modifying the ECG data to include the generated metadata (“subcomponents associated with higher frequencies are removed…and then added back” [0198], Fig. 20c). Further see [0175] of Brockway, which discloses event verification and report transmission analogous to disclosed instances of metadata. Although Brockway does not explicitly state, “based on onset event,” Brockway states the usefulness of "identifying onset of an event... [such as] arrhythmia,” and further states how, “information from multiple signals [is combined] to compute features and parameters. For example, the QA interval...can be used as a surrogate for cardiac contractility...QA interval feature points...can be used to create a feature signal...and a QA parameter" [0058]; these are features and parameters which constitute metadata generated from signal decomposition. Brockway further states the necessity of signal modification and decomposition to filter out undesirable physiological signals, and generate metadata; for example, "amplification and application of [various filters]," and "removing undesirable signal...subcomponents," yields signal metadata ([0061-0062]); earlier, Brockway also states identifying arrhythmia onset based on "cardiac contractility" and further names more than one category of arrhythmia [0058]. It would be obvious to one of ordinary skill in the art to incorporate the process of signal modification/metadata generation into the event-based discrimination process of Brockway, in order to lend "further clarity" to the signal under analysis ([0062]). 
Regarding a mobile phone, Brockway may not explicitly disclose a phone; however, Wen et al, which discloses a method for ECG telemonitoring and thus exists in the applicant’s field of endeavor, discloses a mobile phone platform wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile phone platform of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible. Brockway further discloses a server (for example, [0212] discloses that computing processes “may be stored on or provided via a variety of…storage media…or application services over a network”; [0175] further discloses wireless transmission of data “to a data review system via telecom or data network…[for example] to verify the presence of an arrhythmia”).
Brockway doesn’t necessarily disclose data transferred to a mobile device where the initial classification [is] generated by the mobile device. However, Wen discloses a mobile device to which data is transferred, stating wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). Wen also discloses wherein the mobile device can be used to perform an initial classification (wherein, “WAP (wireless access protocol) devices [are used] as mobile access terminals, allow[ing] doctors to browse the monitored data on WAP devices in store-and-forward mode,” p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile access enabled of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible.

Regarding claim 2, Brockway teaches wherein identifying one of the plurality of critical rhythms as an onset event is based on a priority (“spatially selective filtering” [0194]) of the identified critical rhythm (“QRS complex” [0194]).  

Regarding claim 3, Brockway teaches wherein identifying one of the plurality of critical rhythms as an onset event is further based on a duration of the identified critical rhythm (“minimum duration atrial fibrillation (AF) episode required…to be reported” [0178]) and a confidence value associated with the identified critical rhythm (“dynamic confidence signal…for each cardiac cycle” [0131]).  

Regarding claim 5, Brockway teaches wherein the meta-data comprises data relating to sample rate (“time-spectral distribution of subcomponents” [0199]).  


Regarding claim 8, Brockway teaches further comprising: generating a slice of ECG data relating to the ECG data, the slice comprising data for a first pre-determined interval prior to the identified onset event and data for a second pre-determined interval subsequent to the identified onset event (“Algorithm 1800…[classifies] captured ECG strips…A) arrhythmia is present and…D) uncertain…[triggering] a suggestion of human review. [Thus] a relatively low percentage of the ECG strips [will be] evaluated requiring review.” [0174]; Brockway further states the transmission of a window encompassing information before and after an identified event, stating “a time window containing artifact,” [0123]); and transmitting the slice of ECG data to a patient care provider ([0174]).  

Regarding claim 9, Brockway teaches further comprising: identifying a first cardiac event in the ECG data occurring at a first time (time window 2002, [0121]); identifying a second cardiac event in the ECG data occurring at a second time (time window 2003, [0121]), after a conclusion of the first cardiac event; and generating bridged ECG data comprising the first cardiac event and the second cardiac event (“reconstructing the subcomponents remaining following denoising...by an inverse transform” [0126]).  

Regarding claim 10, Brockway teaches further comprising: identifying a time gap between the conclusion of the first cardiac event and a beginning of the second cardiac event (“a time window containing artifact” [0123]); and determining, based on the time gap (“SSF is used to detect high amplitude EMG artifact” [0123]), that the first cardiac event and the second cardiac event should be bridged, and in response generating the bridged ECG data (“reconstructing the subcomponents…by an inverse transform” [0126]), wherein the bridged ECG data does not include the time gap (“[the artifact] can then be removed by zeroing...subcomponents in the time window” [0123]).  

Regarding claim 11, Brockway teaches wherein the generating the bridged ECG data comprises inserting a third cardiac event between the first cardiac event and the second cardiac event (“reconstructing the subcomponents…by an inverse transform” [0126]).  

Regarding claim 12, Brockway teaches wherein the biometric data is received at a care management server (“remote persistent storage” [0214]) from the at least one remote monitoring device configured to at least one of: (i) de-duplicate biometric data received from the at least one remote monitoring device prior to transmitting the biometric data to the care management server or (ii) prioritize transmission of the biometric data to the care management server based on a priority associated with the biometric data (“for ECG strips falling in classifications B and C, no further review is needed…[otherwise] reviewed…or forwarded to a decision maker” [0174]). 
Brockway doesn’t necessarily disclose data transferred to a mobile device where the initial classification [is] generated by the mobile device. However, Wen discloses a mobile device to which data is transferred, stating wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). Wen also discloses wherein the mobile device can be used to perform an initial classification (wherein, “WAP (wireless access protocol) devices [are used] as mobile access terminals, allow[ing] doctors to browse the monitored data on WAP devices in store-and-forward mode,” p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile access enabled of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible.


Regarding claim 13, Brockway teaches a non-transitory computer-readable medium containing computer program code that, when executed on a computer processor ([0050]), performs an operation comprising receiving biometric data measured by at least one remote monitoring device ([0168]), the biometric data comprising an electrocardiogram (ECG) data relating to a patient ([0013]); determining that the ECG data includes a plurality of critical rhythms ([0058]); identifying one of the plurality of critical rhythms as an onset event ([0058]); and modifying the ECG data based on the identified onset event ([0198-199]), and wherein the modified ECG data facilitates treatment of the patient related to the identified onset event.  Although the cited embodiment of Brockway does not discloses generating metadata and modifying an ECG strip precisely as claimed, another embodiment of Brockway discloses comprising generating metadata for the ECG databased on the identified onset event (“time-spectral distribution of subcomponents [of input ECG signal]” [0199]) and modifying the ECG data to include the generated metadata (“subcomponents associated with higher frequencies are removed…and then added back” [0198], Fig. 20c). It would be obvious to one of ordinary skill in the art to modify the identification of onset event as disclosed by Brockway, with the metadata generation and strip modification as disclosed by Brockway, to increase the accuracy and validity of event detection. Regarding “receiving from a mobile device an initial classification of a cardiac event,” and “modifying an initial classification of the cardiac event” ([0175] states modifying the classification of the event, for example “presence of arrhythmia…information that is then packaged” as a metadata report sent to clinicians). Brockway doesn’t necessarily disclose data transferred to a mobile device where the initial classification [is] generated by the mobile device. However, Wen discloses a mobile device to which data is transferred, stating wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). Wen also discloses wherein the mobile device can be used to perform an initial classification (wherein, “WAP (wireless access protocol) devices [are used] as mobile access terminals, allow[ing] doctors to browse the monitored data on WAP devices in store-and-forward mode,” p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile access enabled of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible.

Regarding claim 14, Brockway teaches wherein identifying one of the plurality of critical rhythms as an onset event is based on priority (“spatially selective filtering” [0194]) of the identified critical rhythm (“QRS complex” [0194]), a duration of the identified critical rhythm (“minimum duration atrial fibrillation (AF) episode required…to be reported” [0178]) and a confidence value associated with the identified critical rhythm (“dynamic confidence signal…for each cardiac cycle” [0131]).  

Regarding claim 16, Brockway teaches the operation further comprising: identifying a first cardiac event in the ECG data occurring at a first time (time window 2002, [0121]); identifying a second cardiac event in the ECG data occurring at a second time (time window 2003, [0121]), after a conclusion of the first cardiac event; identifying a time gap between the conclusion of the first cardiac event and a beginning of the second cardiac event (“a time window containing artifact” [0123]); and determining, based on the time gap (“SSF is used to detect high amplitude EMG artifact” [0123]), that the first cardiac event and the second cardiac event should be bridged, and in response generating bridged ECG data comprising the first cardiac event and the second cardiac event (“reconstructing the subcomponents remaining following denoising...by an inverse transform” [0126]), wherein the bridged ECG data does not include the time gap.  

Regarding claim 17, Brockway teaches a system comprising: a processor ([0212]); and a memory (memory 2212 [0212]) storing a program (“program code” [0212]), which, when executed on the processor ([0212]), performs an operation, the operation comprising: receiving biometric data measured by at least one remote monitoring device ([0168]), the biometric data comprising an electrocardiogram (ECG) data relating to a patient ([0013]); determining that the ECG data includes a plurality of critical rhythm;   identifying one of the plurality of critical rhythms as an onset event (“identifying onset and offset of an event…for example…an arrhythmic event” [0058]); and modifying the ECG data based on the identified onset event ([0198-99]), and wherein the modified ECG data facilitates treatment of the patient related to the identified onset event (“pacemakers…and defibrillators” [0108]). Although the cited embodiment of Brockway does not discloses generating metadata and modifying an ECG strip precisely as claimed, another embodiment of Brockway discloses comprising generating metadata for the ECG databased on the identified onset event (“time-spectral distribution of subcomponents [of input ECG signal]” [0199]) and modifying the ECG data to include the generated metadata (“subcomponents associated with higher frequencies are removed…and then added back” [0198], Fig. 20c). It would be obvious to one of ordinary skill in the art to modify the identification of onset event as disclosed by Brockway, with the metadata generation and strip modification as disclosed by Brockway, to increase the accuracy and validity of event detection. Brockway further discloses regarding “receiving from a mobile device an initial classification of a cardiac event,” and “modifying an initial classification of the cardiac event,” ([0175] states modifying the classification of the event, for example “presence of arrhythmia…information that is then packaged” as a metadata report sent to clinicians.)
Brockway doesn’t necessarily disclose data transferred to a mobile device where the initial classification [is] generated by the mobile device. However, Wen discloses a mobile device to which data is transferred, stating wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). Wen also discloses wherein the mobile device can be used to perform an initial classification (wherein, “WAP (wireless access protocol) devices [are used] as mobile access terminals, allow[ing] doctors to browse the monitored data on WAP devices in store-and-forward mode,” p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile access enabled of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible.

Regarding claim 18, Brockway teaches wherein identifying one of the plurality of critical rhythms as an onset event is based on a priority (“spatially selective filtering” [0194]) of the identified critical rhythm (“QRS complex” [0194]), a duration of the identified critical rhythm (“minimum duration atrial fibrillation (AF) episode required…to be reported” [0178]) and a confidence value associated with the identified critical rhythm (“dynamic confidence signal…for each cardiac cycle” [0131]).  

Regarding claim 20, Brockway teaches wherein the operation further comprising: generating a slice of ECG data relating to the ECG data, the slice comprising data for a first pre-determined interval prior to the identified onset event and data for a second pre-determined interval subsequent to the identified onset event (“Algorithm 1800…[classifies] captured ECG strips…A) arrhythmia is present and…D) uncertain…[triggering] a suggestion of human review. [Thus] a relatively low percentage of the ECG strips [will be] evaluated requiring review.” [0174]); Brockway further states the transmission of a window encompassing information before and after an identified event, stating “a time window containing artifact,” [0123]); and transmitting the slice of ECG data to a patient care provider ([0174]).  

Regarding claim 22, wherein the initial classification is based on matching a pattern in the ECG data (arrhythmia evaluation [0175]), and wherein the modifying the initial classification based on the identified onset event is more computationally intensive than the matching the pattern (“captured ECG strips are forwarded to a data review system 1804 and evaluated using an MDSP-based algorithm” [0174]; further see “ambulatory monitoring device 1801 includes a computing circuit configured with an algorithm to evaluate the ECG signal from the patient and, if an arrhythmia is detected …” [0175]). Brockway doesn’t necessarily disclose data transferred to a mobile device the initial classification [is] generated by the mobile device. However, Wen discloses a mobile device to which data is transferred, stating wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). Wen also discloses wherein the mobile device can be used to perform an initial classification (wherein, “WAP (wireless access protocol) devices [are used] as mobile access terminals, allow[ing] doctors to browse the monitored data on WAP devices in store-and-forward mode,” p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile access enabled of Wen with the system and method of Brockway such that mobile analysis is made more readily usable and accessible.


Regarding claim 24, wherein the server (for example, [0212] discloses that computing processes “may be stored on or provided via a variety of…storage media…or application services over a network”; [0175] further discloses wireless transmission of data “to a data review system via telecom or data network…[for example] to verify the presence of an arrhythmia”) comprises greater computing resources than the mobile device (mobile telemetry [0108]).

Regarding claim 25, wherein the mobile device (mobile cardiac telemetry [0108]) is a mobile phone, wherein the remote monitoring device includes electrodes (“wireless receiver 1606” [0185]; electrodes 1901 [0191]). Regarding a mobile phone, Brockway may not explicitly disclose a phone; however, Wen et al, which discloses a method for ECG telemonitoring and thus exists in the applicant’s field of endeavor, discloses a mobile phone platform, wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile phone platform of Wen with the mobile telemetry of Brockway such that mobile analysis, is made more readily usable and accessible. 

Regarding claim 26, Brockway discloses wherein the processor (“processed by computer” [0185]) and the memory (offboard 1605, [0185]) are parts of a server (for example, [0212] discloses that computing processes “may be stored on or provided via a variety of…storage media…or application services over a network”; [0175] further discloses wireless transmission of data “to a data review system via telecom or data network…[for example] to verify the presence of an arrhythmia”).

Regarding claim 27, Brockway discloses the remote monitoring device, which comprises electrodes (electrodes 1901 [0182]), wherein the mobile device is communicatively coupled between the remote monitoring device and the server ([0175; 0212]). ]). Regarding a mobile phone, Brockway may not explicitly disclose a phone; however, Wen et al, which discloses a method for ECG telemonitoring and thus exists in the applicant’s field of endeavor, discloses a mobile phone platform, wherein, “a mobile telemonitoring system operating in store-and-forward mode [uses] a Bluetooth-enabled processor unit [and] transmitted the monitored [ECG] data to a Bluetooth mobile phone” (p. 464 left column). It would be obvious to one of ordinary skill in the art to combine the mobile phone platform of Wen with the mobile telemetry of Brockway such that mobile analysis, is made more readily usable and accessible. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792     
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792